From Orange.
In deciding this case against the plaintiffs we cannot but feel the extreme rigor and hardship which result from the application of a rule of law which, however we are bound to administer, we have no power to relax. We should seize with avidity any solid ground or principle upon which we could consider the act of limitations to be suspended; because the forbearing to sue has arisen from deference to a legislative act which, until it was              (187) submitted to a judicial examination, was believed to be obligatory upon the plaintiffs. But we know of no authority which will warrant us in adding this to the exceptions contained in the act of limitations. Nor do we conceive that a suit being instituted on behalf of the State by the escheator will create a difference; for that claim was opposed to the claim of the trustees and was in consequence of the law by which their title was sought to be divested.